Tkompsoh, Gh. J.
delivered the opinion of the court. This was a trial for a forcible entry and detainer. The complainant, on opening his case, proposed to confine his proof to his possession only, but the judge ruled, that the complainant must prove in himself an estate in fee, or an estate for years at least; that the title was in question, and that the complainant must give the like evidence of title, as xvas required in ejectment. Admitting the complainant must give the like evidence of title, as is required in ejectment, he offered to show, what would have entitled him to recover in ejectment. If the lessor shows himself in the peaceable possession of land, and that he was forcibly dispossessed, it will be sufficient to entitle him to recover possession, and the defendant v. ill not be permitted to sot up title to defeat it. He must restore the party to his possession, wrongfully taken from him, in the first place. But, I apprehend, there was a mistake in saving, the title was in question. In the case of The People v. King, (2 Johns. Rep. 98.) on a motion to quash a conviction, and fov restitution, Kent, Ch J. says, we cannot decide on the title or rights of the parties. The complainant has nothing to do with that. He must give up the possession irregularly obtained, put the defendant in statu quo, and then proceed legally to the question of title. In the case of The People v. Ruckel, (8 Johns. Rep. 468.) Apenccr, J. says, the court cannot, on this indictment, inquire into the title. Right or title to the property is no excuse. The statute n as made to prevent persons from doing themselves right by force; and the court, in *510givIng its opinion, seems to assume that possession is enongh foi~ the complainant to show.
Although the indictment alleges, that the complainant wa~ seised, yet this seisin maybe shown by necessary implication, and peaceable possession is evidence of seisin. (Bac. Tit. Eject. E.) In the matter of Shotwell, (10 Johns. Rep. 306.) the court say, we cannot investigate the title upon affidavits. The only inquiry is as to the force, and the regularity and equity of the proceedings. A new trial must therefore be granted.
New trial granted.